The opinion of the court was delivered by
Prager, J.:
This is an original action brought by the attorney general, as relator, for and on behalf of the state of Kansas, seeking a writ of mandamus to compel publication of House Bill 3051 by the defendant, the secretary of state.
Hearing has been expedited by a preferential setting of the case for argument upon joinder of the issues and stipulation of the facts. The case has been briefed and was orally argued by the parties on June 10, 1976.
*180Upon due consideration by a unanimous court, we conclude that a writ of mandamus should be issued. The defendant is hereby ordered to duly publish House Bill 3051 pursuant to the terms prescribed in the bill. This brief opinion announcing our decision will be implemented by a formal opinion to be filed when it is prepared.